DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated October 19, 2021 in response to a non-final office action. Claims 1, 8, 15, and 23 have been amended, no claims have been cancelled, and no new are added.  Claims 1-30 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding 1, 8, 15, and 23 (35 USC § 103): The Applicant argues in substance “the Office Action has not shown how Ye discloses, expressly or inherently, at least the feature of "generating a total number of combined cyclic redundancy check (CRC) bits for joint successive-cancellation list decoding and integrity verification of the control information to accommodate a list size utilized in the successive- cancellation list (SCL) decoding at the scheduled entity," as recited in claim 1”.

Examiner’s Response:
The Examiner respectively disagrees.  The amended claim limitation states generating a total number of combined cyclic redundancy check (CRC) bits for joint successive-cancellation list decoding and integrity verification of the control information to accommodate at least a list size utilized in the successive-cancellation list (SCL) decoding at the scheduled entity. 
Ye: [0143, Fig. 11] teaches "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 (generating a total number of CRC bits) is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists (for joint successive-cancellation list decoding and integrity verification)...Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission (generating a total number of CRC bits)").  Further, [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers" which indicates joint successive-cancellation list decoding and integrity verification. 
Further, if the concern is about a total of CRC bits generated, then [0137, Fig. 10] also indicates a total of CRC bits generated and appended. Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.



Allowable Subject Matter
3.	Claims 3-5,10-12,17-19 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-2, 8-9, 15-16, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1.

Regarding Claim 1, Ye teaches A method of wireless communication, comprising: generating an information block comprising control information (DCI) for a scheduled entity;  (Ye: [0181] "This value of p.sub.harq may be sent from eNB to a WTRU in a DCI information transmission" where it is interpreted the DCI is generated in order to transmit, and [0074, Fig. 1c] "Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, and the like");
generating a total number of combined cyclic redundancy check (CRC) bits for joint successive-cancellation list decoding and integrity verification of the control information to accommodate at least a list size utilized in the successive-cancellation list (SCL) decoding at the scheduled entity;  (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
generating CRC information for the information block, the CRC information comprising the total number of the combined CRC bits; (Ye: [0150] "Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein. The process is handled by the "CRC Attachment" block 1420 in FIG. 14");
encoding the information block, including the CRC information, utilizing polar coding to generate a polar code block; (Ye: [0151] "The "polar encoder" block 1422 may include the normal encoding process, as in FIG. 2");
and transmitting the polar code block to the scheduled entity over a wireless air interface.  (Ye: [0116] "FIG. 6 illustrates a polar code transmission method 600 employing a smaller block length used in retransmissions. In the first transmission 602, a (N, K) polar code is used. These K information bits are mapped to the K most reliable bit channels").

Regarding Claim 2, The method of claim 1, Ye teaches wherein selecting the number of CRC bits further comprises: selecting the total number of the combined CRC bits to be equal to a sum of a first number of integrity check (CRC) bits and a second number of CRC-aided SCL bits, wherein the second number of the CRC-aided SCL bits is selected based on the list size. (Ye: [0150] "the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists. To enable this decoding algorithm, CRC bits are appended 1420 to the information bits. Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein").

Regarding Claim 8, Ye teaches An apparatus configured for polar coding, the apparatus (eNB) comprising: a processor; a memory communicatively coupled to the processor; and a transceiver communicatively coupled to the processor, (Ye: [0187] "A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer");
wherein the processor is configured to: generate an information block comprising control information (DCI) for a scheduled entity;  (Ye: [0181] "This value of p.sub.harq may be sent from eNB to a WTRU in a DCI information transmission" where it is interpreted the DCI is generated in order to transmit, and [0074, Fig. 1c] "Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not shown) and may be configured to handle radio resource management decisions, handover decisions, scheduling of users in the UL and/or DL, and the like");
generate a total number of combined cyclic redundancy check (CRC) bits for joint successive-cancellation list decoding and integrity verification of the control information to accommodate a list size utilized in the successive-cancellation list (SCL) decoding at the scheduled entity; (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
generate CRC information for the information block, the CRC information comprising the total number of the combined CRC bits; (Ye: [0150] "Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein. The process is handled by the "CRC Attachment" block 1420 in FIG. 14");
encode the information block, including the CRC information, utilizing polar coding to generate a polar code block; (Ye: [0151] "The "polar encoder" block 1422 may include the normal encoding process, as in FIG. 2");
and transmit the polar code block to the scheduled entity over a wireless air interface via the transceiver.  (Ye: [0116] "FIG. 6 illustrates a polar code transmission method 600 employing a smaller block length used in retransmissions. In the first transmission 602, a (N, K) polar code is used. These K information bits are mapped to the K most reliable bit channels").

Regarding Claim 9, The apparatus of claim 8, Ye teaches wherein the processor is further configured to: select the total number of the combined CRC bits to be equal to a sum of a first number of integrity check (CRC) bits and a second number of CRC-aided SCL bits, wherein the second number of the CRC-aided SCIL bits is selected based on the list size.  (Ye: [0150] "the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists. To enable this decoding algorithm, CRC bits are appended 1420 to the information bits. Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein").

Regarding Claim 15, Ye teaches A method of wireless communication operable at a scheduled entity, comprising: receiving a polar code block comprising control information for the scheduled entity and cyclic redundancy check (CRC) information  (Ye: [0146] "When data, for example, a transport block, is received 1402 from the upper layer, the CRC of the data is appended 1404. The whole set of data and CRC are segmented 1406 to smaller information block size to fit the polar code"),
comprising a total number of combined CRC bits for joint successive-cancellation list decoding and integrity verification of the control information, the total number of combined CRC bits accommodating a list size utilized in the successive-cancellation list (SCL) decoding at the scheduled entity;  (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
decoding the polar code block utilizing SCL decoding and the CRC information to produce an information block comprising the control information and the CRC information; (Ye: [0117, Fig. 7] "In step a, once the receiver 700 receives the second transmission, the receiver 700 demodulates the symbols and obtains the LLR of the transmitted bits. Suppose the first half of the N transmitted bits are the outputs of the ( N 2 , K 2 ) ##EQU00042## polar code 702 and the second half 704 of the N transmitted bits 706 are part of the outputs of the (N, K) polar code");
and verifying an integrity of the control information utilizing the CRC information.  (Ye: [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers").

Regarding Claim 16, The method of claim 15, Ye teaches wherein the total number of the combined CRC bits is equal to a sum of a first number of integrity check bits and a second number of CRC-aided SCL bits, wherein the second number of CRC-aided SCL bits is selected based on the list size. (Ye: [0150] "the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists. To enable this decoding algorithm, CRC bits are appended 1420 to the information bits. Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein").

Regarding Claim 23, Ye teaches An apparatus configured for polar decoding, the apparatus (WTRU) comprising: a processor (Fig. 1b, 118); a memory communicatively coupled to the processor (Fig. 1b, 130/132); and a transceiver (Fig. 1b, 120) communicatively coupled to the processor,  wherein the processor is configured to: receive, via the transceiver, a polar code block comprising control information for the scheduled entity  (Ye: [0181] "This value of p.sub.harq may be sent from eNB to a WTRU in a DCI information transmission" and [0146] "When data, for example, a transport block, is received 1402 from the upper layer, the CRC of the data is appended 1404. The whole set of data and CRC are segmented 1406 to smaller information block size to fit the polar code"),
and cyclic redundancy check (CRC) information comprising a total number of combined CRC bits for joint successive-cancellation list decoding and integrity verification of the control information, the total number of combined CRC bits accommodating  a list size utilized in the successive-cancellation list (SCL) decoding at the apparatus; (Ye: [0143, Fig. 11] "FIG. 11 illustrates updating decoding 1100 after a second transmission for the IFDPC HARQ request scheme...The output of the CRC-aided list selection 1114 is fed back into the polar decoder 1118 corresponding to the second transmission 1116, a hard decision is made 1120, and a final CRC-aided list selection 1122 may be performed", and [0150] "It should be noted that the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists...Since the information bits used for different transmissions may be different, the corresponding CRC bits [i.e. total CRC bits] may need to be generated per transmission", and [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers [i.e. integrity verification]");
decode the polar code block utilizing SCL decoding and the CRC information to produce an information block comprising the control information and the CRC information;  (Ye: [0117, Fig. 7] "In step a, once the receiver 700 receives the second transmission, the receiver 700 demodulates the symbols and obtains the LLR of the transmitted bits. Suppose the first half of the N transmitted bits are the outputs of the ( N 2 , K 2 ) ##EQU00042## polar code 702 and the second half 704 of the N transmitted bits 706 are part of the outputs of the (N, K) polar code");
and verify an integrity of the control information utilizing the CRC information.  (Ye: [0185] "If CRC is attached in each code-block, it may be used to perform early detection and stopping of the decoded code-block segment. Once all the code-block segments are decoded successfully, they may be combined together and bit collected 2116 to create the received transport-block to send to upper layers").

Regarding Claim 24, The apparatus of claim 23, Ye teaches wherein the total number of the combined CRC bits is equal to a sum of a first number of integrity check bits and a second number of CRC-aided SCL bits, wherein the second number of CRC-aided SCL bits is selected based on the list size.  (Ye: [0150] "the advanced polar decoding algorithm (CRC-Aided SCL) uses the CRC bits for the list selection among several candidate lists. To enable this decoding algorithm, CRC bits are appended 1420 to the information bits. Since the information bits used for different transmissions may be different, the corresponding CRC bits may need to be generated per transmission. The number of CRC bits generated for subsequent transmissions may be different, as described in herein").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 6, 13, 20, and 28 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1 in view of Zhang, et al. (hereafter Zhang) US Patent Publication 2018/0076929 A1.

Regarding Claim 6, The method of claim 1, Ye does not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein generating the information block further comprises: determining a reliability metric for each of the original bit locations to produce a plurality of reliability metrics; sorting the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics; and allocating a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information.
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein generating the information block further comprises: determining a reliability metric (parity bits) for each of the original bit locations to produce a plurality of reliability metrics; (Zhang: [0041] "parity bits are a particular type of assistant bit, and that the principles disclosed herein may be applied using other types of assistant bits, such as other error correction bits, or codes like Cyclic Redundancy Check (CRC) bits, checksums bits, hash function bits, cryptographic codes, repetition codes, or error detection bits or codes");
sorting the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics;  (Zhang: [0088, Fig. 7] "At step 710, the wireless device (pre-) selects from a segment of sub-channels which may be ordered based on a reliability metric, at least one sub-channel for carrying at least one parity bit (e.g. a candidate sub-channel) based on a weight parameter");
and allocating a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information. (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).

Regarding Claim 13, The apparatus of claim 8, Ye does not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein the processor is further configured to: determine a reliability metric for each of the original bit locations to produce a plurality of reliability metrics; sort the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics; and allocate a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information.
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein the processor is further configured to: determine a reliability metric (parity bits) for each of the original bit locations to produce a plurality of reliability metrics; (Zhang: [0041] "parity bits are a particular type of assistant bit, and that the principles disclosed herein may be applied using other types of assistant bits, such as other error correction bits, or codes like Cyclic Redundancy Check (CRC) bits, checksums bits, hash function bits, cryptographic codes, repetition codes, or error detection bits or codes");
sort the plurality of sub-channels based on the plurality of reliability metrics in order from highest reliability metrics to lowest reliability metrics;  (Zhang: [0088, Fig. 7] "At step 710, the wireless device (pre-) selects from a segment of sub-channels which may be ordered based on a reliability metric, at least one sub-channel for carrying at least one parity bit (e.g. a candidate sub-channel) based on a weight parameter");
and allocate a portion of the plurality of sub-channels either comprising the highest reliability metrics or distributed among the plurality of sub-channels to the CRC information. (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).

Regarding Claim 20, The method of claim 15, Ye does not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein receiving the polar code block further comprises: receiving the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub-channels.  
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein receiving the polar code block further comprises: receiving the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub-channels.  (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).

Regarding Claim 28, The apparatus of claim 23, Ye does not explicitly teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels, and wherein the processor is further configured to: receive the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub- channels.    
However, Zhang does teach wherein the information block comprises a plurality of original bit locations and the polar code block comprises a plurality of coded bit locations, wherein each of the plurality of coded bit locations corresponds to one of a plurality of sub-channels,  (Zhang: [0005] "the method includes polar encoding information bits and at least one parity bit to obtain encoded data with an encoder of a device. The at least one parity bit is placed in at least one sub-channel selected for the at least one parity bit based on a weight parameter" where a plurality of bits for the information block includes the coded bits for the plurality of subchannels);
and wherein the processor is further configured to: receive the CRC information within a portion of the plurality of sub-channels either comprising highest reliability metrics or distributed among the plurality of sub- channels.  (Zhang: [0088] "the ordered sub-channels include a segment of K sub-channels and a segment of N.sub.0-K sub-channels, and the wireless device selects, from the segment of K sub-channels, the at least one candidate sub-channel with a minimal weight (d.sub.min). In such an example, each of the K sub-channels has a higher reliability metric than all of the N.sub.0-K sub-channels. In this example, K refers to the number of information bits to encode or an information block length which may or may not include other assistant bits (e.g. CRC bits) and N.sub.0 refers to a mother code length").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Zhang in order to determine parity bits to order the sub-channels for polar coding/decoding (Zhang: [0005]).

Claims 7 and 14 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1 in view of Banister, et al. (hereafter Banister) US Patent 6567390, and in further  view of Gopalakrishnan, et al. (hereafter Gopalakrishnan), US Patent Publication 2003/0192004 A1.

Regarding Claim 7, The method of claim 1, Ye does not explicitly teach wherein generating the CRC information further comprises: adding an additional number of zero bits to the control information to produce a first polynomial, wherein the additional number of the zero bits is equal to the total number of the combined CRC bits; dividing the first polynomial by a generator polynomial to produce a remainder polynomial comprising the total number of the combined CRC bits;  scrambling the combined CRC bits with an identifier associated with the scheduled entity to produce the CRC information.    
However, Banister does teach wherein generating the CRC information further comprises: adding an additional number of zero bits to the control information to produce a first polynomial, wherein the additional number of the zero bits is equal to the total number of the combined CRC bits;  (Banister: [Col. 3, Lines 42-57] "Typically, the error detection bits are provided in the form of a cyclic redundancy code ( CRC), which is a linear error detection code that includes parity check bits generated by finding the remainder of a polynomial division. Typically, for each paging sub-channel message, 30 CRC bits are appended to the end of the message information bits. Thus, in this implementation a number (e.g., a fixed number, such as 30) of error detection (e.g., CRC) bits are associated with each message. It is noted, however, that it is also possible to associate a number of error detection bits with each data frame, rather than with each message. Frequently, additional zero bits (such as 4 or 8 zero bits) are appended (not shown) to the end of the frame so as to facilitate convolutional decoding");
dividing the first polynomial by a generator polynomial to produce a remainder polynomial comprising the total number of the combined CRC bits;  (Banister: [Col. 3, Lines 42-57] "Typically, the error detection bits are provided in the form of a cyclic redundancy code ( CRC), which is a linear error detection code that includes parity check bits generated by finding the remainder of a polynomial division. Typically, for each paging sub-channel message, 30 CRC bits are appended to the end of the message information bits");
scrambling the combined CRC bits with an identifier associated with the scheduled entity to produce the CRC information;  (Banister: [Col. 2, Lines 59-62] "data on the paging and speech traffic sub-channels typically are scrambled using a repeating pseudo random bit sequence (long code) which is unique to each different mobile unit");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Banister in order to add and scramble CRC zero bits by use of a polynomial (Banister: [Col. 2, Line 59 - Col 3. Line 57]).
The combination of Ye and Banister does not explicitly teach and appending the CRC information to the control information in the information block.     
However, Gopalakrishnan does teach and appending the CRC information to the control information in the information block.  (Gopalakrishnan: [0136] "An error detection code such as a Cyclic Redundancy Check ( CRC) code is also appended to the control information").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Ye and Banister to include the teachings of Gopalakrishnan in order to append CRC bits to control information (Gopalakrishnan: [0136]).

Regarding Claim 14, The apparatus of claim 8, Ye does not explicitly teach wherein the processor is further configured to: add an additional number of zero bits to the control information to produce a first polynomial, wherein the additional number of the zero bits is equal to the total number of the combined CRC bits; divide the first polynomial by a generator polynomial to produce a remainder polynomial comprising the total number of the combined CRC bits;  scramble the combined CRC bits with an identifier associated with the scheduled entity to produce the CRC information.    
However, Banister does teach wherein the processor is further configured to: add an additional number of zero bits to the control information to produce a first polynomial, wherein the additional number of the zero bits is equal to the total number of the combined CRC bits;  (Banister: [Col. 3, Lines 42-57] "Typically, the error detection bits are provided in the form of a cyclic redundancy code ( CRC), which is a linear error detection code that includes parity check bits generated by finding the remainder of a polynomial division. Typically, for each paging sub-channel message, 30 CRC bits are appended to the end of the message information bits. Thus, in this implementation a number (e.g., a fixed number, such as 30) of error detection (e.g., CRC) bits are associated with each message. It is noted, however, that it is also possible to associate a number of error detection bits with each data frame, rather than with each message. Frequently, additional zero bits (such as 4 or 8 zero bits) are appended (not shown) to the end of the frame so as to facilitate convolutional decoding");
divide the first polynomial by a generator polynomial to produce a remainder polynomial comprising the total number of the combined CRC bits;  (Banister: [Col. 3, Lines 42-57] "Typically, the error detection bits are provided in the form of a cyclic redundancy code ( CRC), which is a linear error detection code that includes parity check bits generated by finding the remainder of a polynomial division. Typically, for each paging sub-channel message, 30 CRC bits are appended to the end of the message information bits");
scramble the combined CRC bits with an identifier associated with the scheduled entity to produce the CRC information;  (Banister: [Col. 2, Lines 59-62] "data on the paging and speech traffic sub-channels typically are scrambled using a repeating pseudo random bit sequence (long code) which is unique to each different mobile unit");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Banister in order to add and scramble CRC zero bits by use of a polynomial (Banister: [Col. 2, Line 59 - Col 3. Line 57]).
The combination of Ye and Banister does not explicitly teach and append the CRC information to the control information in the information block.     
 and append the CRC information to the control information in the information block.  (Gopalakrishnan: [0136] "An error detection code such as a Cyclic Redundancy Check ( CRC) code is also appended to the control information").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Ye and Banister to include the teachings of Gopalakrishnan in order to append CRC bits to control information (Gopalakrishnan: [0136]).

Claims 21 and 29 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1 in view of Li, et al. (hereafter Li) US Patent Publication 2017/0019216 A1.

Regarding Claim 21, The method of claim 15, Ye does not explicitly teach wherein verifying the integrity of the control information utilizing the CRC information further comprises: descrambling the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; dividing the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.     
However, Li does teach wherein verifying the integrity of the control information utilizing the CRC information further comprises: descrambling the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; (Li:  [0069] "a first descrambling subunit, configured to perform, according to a mask corresponding to the repetition quantity and a radio network temporary identifier RNTI of user equipment UE, descrambling on the scrambled CRC bit in the processed downlink control information carried on the downlink control channel");
dividing the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.  (Li: [0481] "Specifically, when the descrambled downlink control information is a rate matching bit, the UE performs rate de-matching on the rate matching bit to obtain a coded block, performs decoding on the coded block to obtain a bit sequence, and performs binary division on the bit sequence according to a bit corresponding to a generator polynomial to obtain a corresponding remainder, where the generator polynomial is corresponding to the CRC bit that is corresponding to the downlink control information carried on the downlink control channel. If the remainder is 0, it is determined that the verification succeeds").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Li in order to verify the DCI based on descrambling the CRC using RNTI and binary division using a generator polynomial to produce a successful result of zero (Li: [0069, 0481]).

Regarding Claim 29, The apparatus of claim 23, Ye does not explicitly teach wherein the processor is further configured to: descramble the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; divide the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.     
However, Li does teach wherein the processor is further configured to: descramble the CRC information utilizing an identifier associated with the scheduled entity to produce the combined CRC bits; (Li:  [0069] "a first descrambling subunit, configured to perform, according to a mask corresponding to the repetition quantity and a radio network temporary identifier RNTI of user equipment UE, descrambling on the scrambled CRC bit in the processed downlink control information carried on the downlink control channel");
divide the information block comprising the control information and the combined CRC bits by a generator polynomial to produce a remainder; and if the remainder is equal to zero, verifying the control information is correctly received.  (Li: [0481] "Specifically, when the descrambled downlink control information is a rate matching bit, the UE performs rate de-matching on the rate matching bit to obtain a coded block, performs decoding on the coded block to obtain a bit sequence, and performs binary division on the bit sequence according to a bit corresponding to a generator polynomial to obtain a corresponding remainder, where the generator polynomial is corresponding to the CRC bit that is corresponding to the downlink control information carried on the downlink control channel. If the remainder is 0, it is determined that the verification succeeds").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Li in order to verify the DCI based on descrambling the CRC using RNTI and binary division using a generator polynomial to produce a successful result of zero (Li: [0069, 0481]).

Claims 22 and 30 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Ye, et al. (hereafter Ye), US Patent Publication 2019/0207710 A1 in view of Gross, et al. (hereafter Gross) US Patent Publication 2016/0013810 A1 (Applicant’s IDS 10/5/2020).

Regarding Claim 22, The method of claim 15, Ye does not explicitly teach wherein decoding the polar code block utilizing SCL decoding and the CRC information further comprises: decoding the polar code block to produce a plurality of information block candidates, wherein a number of the plurality of information block candidates is equal to the list size; and utilizing the CRC information to select one of the plurality of information block candidates as the information block.     
However, Gross does teach wherein decoding the polar code block utilizing SCL decoding and the CRC information further comprises: decoding the polar code block to produce a plurality of information block candidates, wherein a number of the plurality of information block candidates is equal to the list size;   (Gross:  [0173] "A polar list -CRC decoder with a 32-bit CRC and L=32 is within 0.1 dB of the error-correction performance of the 10 GBASE-T (802.3an) LDPC code with identical code length and dimension (2048, 1723) as shown in FIG. 11");
and utilizing the CRC information to select one of the plurality of information block candidates as the information block.  (Gross: [0140] "within the prior art it was proposed that a cyclic redundancy check (CRC) with the information bits would provide a means to address this with commensurately increasing the rate of the polar code to accommodate the additional bits and maintain the overall system rate. The CRC provides the criterion for selection from among the candidate, final codewords").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Gross in order to decode a polar code block with a same dimension as the list size and use the CRC to select final codewords for the information (Gross: [0173, 0140]).

Regarding Claim 30, The apparatus of claim 23, Ye does not explicitly teach wherein the processor is further configured to: decode the polar code block to produce a plurality of information block candidates, wherein a number of the plurality of information block candidates is equal to the list size; and utilize the CRC information to select one of the plurality of information block candidates as the information block.     
However, Gross does teach wherein the processor is further configured to: decode the polar code block to produce a plurality of information block candidates, wherein a number of the plurality of information block candidates is equal to the list size;   (Gross:  [0173] "A polar list -CRC decoder with a 32-bit CRC and L=32 is within 0.1 dB of the error-correction performance of the 10 GBASE-T (802.3an) LDPC code with identical code length and dimension (2048, 1723) as shown in FIG. 11");
and utilize the CRC information to select one of the plurality of information block candidates as the information block.  (Gross: [0140] "within the prior art it was proposed that a cyclic redundancy check (CRC) with the information bits would provide a means to address this with commensurately increasing the rate of the polar code to accommodate the additional bits and maintain the overall system rate. The CRC provides the criterion for selection from among the candidate, final codewords").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ye to include the teachings of Gross in order to decode a polar code block with a same dimension as the list size and use the CRC to select final codewords for the information (Gross: [0173, 0140]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541. The examiner can normally be reached Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.L.S/Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416